The appellant was convicted in the district court of Hunt County for the theft of an automobile over the value of *Page 434 
$50.00 and his punishment assessed at two years in the penitentiary.
The appellant has duly filed, signed and sworn to an application herein asking permission to withdraw his appeal. After due consideration of the same, said application is granted, and said appeal is hereby dismissed.
Dismissed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.